

116 HR 8760 IH: Restructuring Environmentally Sound Pensions in Order to Negate Disaster Act of 2020
U.S. House of Representatives
2020-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8760IN THE HOUSE OF REPRESENTATIVESNovember 17, 2020Mr. Cleaver (for himself and Ms. Tlaib) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Board of Governors of the Federal Reserve System and the Securities and Exchange Commission to issue an annual report to the Congress projecting and accounting for the economic costs directly and indirectly caused by the impacts of climate change, and to require the Federal Retirement Thrift Investment Board to establish a Federal Advisory Panel on the Economics of Climate Change, and for other purposes.1.Short titleThis Act may be cited as the Restructuring Environmentally Sound Pensions in Order to Negate Disaster Act of 2020 or the RESPOND Act of 2020. 2.Climate change economic cost reportThe Board of Governors of the Federal Reserve System and the Securities and Exchange Commission shall, jointly, issue an annual report to the Congress projecting and accounting for the economic costs directly and indirectly caused by the impacts of climate change, including the labor market, economic growth, property and land damage from rising sea levels and extreme weather, natural disaster relief and mitigation, public health, and other broad areas of the economy. 3.Federal Advisory Panel on the Economics of Climate ChangeSection 8438 of title 5, United States Code, is amended by adding at the end the following:(i)Federal Advisory Panel on the Economics of Climate Change(1)EstablishmentThe Board shall establish a panel to be known as the Federal Advisory Panel on the Economics of Climate Change (the Advisory Panel).(2)Membership(A)In generalThe Advisory Panel shall consist of 9 members, appointed by the Board as follows:(i)Three members shall be chosen from among persons generally recognized for their impartiality, knowledge, and experience in the field of labor relations and pay policy.(ii)Six members shall be chosen from among persons with expertise in local, national, or transnational financing that seeks to support mitigation and adaptation actions to combat climate change.(B)LimitationNot more than 3 members of the Advisory Panel may represent a single employee organization, council, federation, alliance, association, or affiliation of employee organizations.(C)ChairThe Board shall appoint one member of the Advisory Panel appointed pursuant to subparagraph (A)(i) to serve as the Chair of the Advisory Panel.(D)Compensation(i)In generalMembers of the Advisory Council may not receive pay by reason of their service on the Advisory Council, nor shall members who are not otherwise employees of the United States be considered employees by reason of any such service.(ii)ExpensesNotwithstanding clause (i) members of the Advisory Panel appointed pursuant to subparagraph (A)(i) may be paid expenses in accordance with section 5703.(3)DutiesThe Advisory Panel shall—(A)advise the Board on how, consistent with their fiduciary duties, the Board can further decarbonize their portfolio;(B)identify possible investment opportunities in clean and renewable energy and other emerging industries that would maximize returns;(C)produce a comparative analysis comparing the fiduciary efficacy and responsibility of existing investment practices of the Board with decarbonized portfolio alternatives; and(D)advise the Board on how to identify, assess, and manage the investment risks and opportunities of climate change and prepare for a transition to a low-carbon economy.(4)ExaminationIn carrying out the duties described under paragraph (3), the Advisory Panel shall examine the following, and issue a report to the Board on the results of such examination:(A)Economic and policy challenges facing the fossil fuel industry over the short, medium, and long term.(B)Quantitative and qualitative analysis and modeling of the economic impact of climate change on Federal employee retirement programs (e.g., diversification of investments, risk tolerance, future economic and workforce trends, new opportunities, expected losses, and returns).(C)The current state of, and outlook for, clean energy, including possible investment opportunities.(D)Experience (including performance analysis) of other pension funds and investors which have undertaken concerted de-carbonization efforts or strategic divestment from fossil fuel holdings in order to maximize the efficacy and stability of their assets while minimizing their climate-related risk exposure.(E)Strategic options to address climate-related investment risks through further de-carbonization, including—(i)transitioning to a low-carbon or carbon-free benchmark index for all public equities;(ii)divesting from significant fossil fuel holdings that are not responsible fiduciary investments for beneficiaries; and(iii)exploring the use of organizations to de-risk investments in carbon dependent funds.(5)Consultation with FEMAThe Advisory Panel shall, in preparing the report described under paragraph (4), consult with the Federal Emergency Management Agency on any matters within the Agency’s jurisdiction.(6)Results of examinationIf the Board, after examining the report issued by the Advisory Panel under paragraph (4), determines that pension yields would be both financially profitable and still consistent with the Board’s fiduciary duties if low-carbon investment strategies were implemented, the Board shall set a plan in place to transition the Board’s investment practices accordingly..